Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimers filed on 8-22-22 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 11,336,405; U.S. Patent Application Nos: 17/069,935; 17/069,947; and 17/069,968 have been reviewed and are accepted.  The terminal disclaimers have been recorded.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Yong Beom Hwang on 8-29-22.

The application has been amended as follows: 
-Claim 1, line 10, after “,” 
	Please Insert ---and---
-Claim 14, line 6, after “,” 
	Please Insert ---and---
REASONS FOR ALLOWANCE




The following is an examiner' s statement of reasons for allowance: 
-Claims 1-15 are allowable because the applicant' s argument is found persuasive and the prior art fails to teach the italic limitations, which are considered in combination with other limitations, as specified as, in each independent claim as following:
Independent Claim 1. (Currently amended) 
An apparatus for a wireless communication device, the apparatus comprising: 
a transceiver for transmitting and receiving wireless transmissions; and 
a processor configured to: 
control the transceiver, and 
communicate with a further wireless communication device via the transceiver, 
wherein the communication with the further wireless communication device is based on a transmission of data frames between the wireless communication device and the further wireless communication device, and
wherein each data frame is based on a two-dimensional grid in a time-frequency plane having a time dimension resolution and a frequency dimension resolution, 
wherein the processor is configured to select a communication mode from a plurality of communication modes for the communication between the wireless communication device and the further wireless communication device, 
wherein each communication mode of the plurality of communication modes defines a different combination of a frequency dimension resolution and a time dimension resolution of the two-dimensional grid in the time-frequency plane.
Independent Claim 14. (Currently amended) 
A method for a wireless communication device, the method comprising: 
communicating with a further wireless communication device, wherein the communication with the further wireless communication device is based on a transmission of data frames between the wireless communication device and the further wireless communication device, and wherein each data frame is based on a two-dimensional grid in a time- frequency plane having a time dimension resolution and a frequency dimension resolution; and 
selecting a communication mode from a plurality of communication modes for the communication between the wireless communication device and the further wireless communication device, wherein each communication mode of the plurality of communication modes defines a different combination of a frequency dimension resolution and a time dimension resolution of the two-dimensional grid in the time-frequency plane.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”








The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Antonio (US 6426960 B2) discloses a method and apparatus for transmitting voice and data in a code division multiple access (CDMA) wireless telecommunications system is described. In an exemplary embodiment of the invention, a base station transmits voice information at a voice transmit power and data at a data transmit power that is equal to a maximum transmit power minus the voice transmit power. In a preferred embodiment of the invention, each base station reports the voice transmit power to a base station controller in 20 ms intervals. The base station controller responds by calculating an available data transmit capacity, and by forwarding data to each base station equal to the available data transmit capacity. Each base station then transmits all voice data at the current voice transmit power, and data at the current data transmission power. If the amount of data received exceeds the capacity provided by the current data transmission power, some data is not transmitted. The base station then notifies the base station controller if data was not transmitted, and the base station controller attempts to retransmit the data at a later time {Fig.3}.

Jauh (US 20160014811 A1) discloses Methods are provided for concurrent communications among multiple wireless communications devices. In one novel aspect, the wireless station transmits a wideband signal to a plurality of wireless communications devices using downlink MIMO and/or OFDMA. The wireless station receives a plurality of responding frames from the plurality of wireless communications devices concurrently using OFDMA. In one embodiment, the wireless station transmits a MU indication bit and MU bandwidth assignment information in the downlink MIMO and/or OFDMA frames. In another novel aspect, the uplink responding frames from multiple wireless communications devices are sent on a corresponding narrow concurrently over more than one transmission instance. AP polling or SIFS only is used between two transmission instances. When the concurrent responding frames occupies less than a bandwidth of an available uplink OFDMA bandwidth, the unoccupied bandwidth is either left empty or occupied by one or more duplicated responding frames {Figs.8-9}.

Trainin (US 8125941 B2) discloses a wireless communication device and a method for the communication of voice or video within a wireless network are generally described herein. Other embodiments may be described and claimed. In some embodiments, aggregated traffic is transmitted to multiple mobile stations as part of a multiple destination burst, and acknowledgment frames are transmitted amongst a sequence of uplink frames received from the mobile stations as part of the multiple destination burst {Figs.4}.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONGCHAU BA NGUYEN whose telephone number is (571) 272-3148. The examiner can normally be reached Monday-Thursday 7:30 AM -5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RICKY NGO can be reached on 571-272-3139. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PHUONGCHAU BA NGUYEN
Primary Examiner
Art Unit 2464



/PHUONGCHAU BA NGUYEN/Primary Examiner, Art Unit 2464